EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mehul Jani on July 5, 2022.

The application has been amended as follows: 
As to Claim 3, line 1, after “claim”, delete “2” and insert ---1---.
As to Claim 4, line 1, after “claim”, delete “2” and insert ---1---.
As to Claim 20, line 14, after “diameter” insert ---.---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer submitted on March 15, 2022 has been approved.
In parent application US 10,531,962 the cited art was Kloss (10,245,152) in view of Wickham (2016/0038301) in view of Petersheim (2014/0372859).  The 35 U.S.C. 103 rejection was overcome with amendments directed to include “the porous structure comprises a randomized pattern of open pores”  which is a limitation found in the current application in   Claim 1, that the porous structure is encased within the solid structure as found in Claim 11 of the current application, and “the porous structure comprises pores ranging from approximately 300-800 micrometers” as found in Claim 20of the current application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/            Examiner, Art Unit 3774                                                                                                                                                                                            

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774